DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Status of Claims
Claims 1-20 are considered in this Office Action. Claims 1-20 are currently pending. 

Information Disclosure Statement
The information disclosure statement (IDS) filed on 01/22/2020 appears to be in compliance with the provisions of 37 CFR 1.97 and is being considered by the examiner. The initialed and date copy of applicants’ IDS form 1449 is attached to this instant Office Action. 

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the information processing device (claims 1-8), the method (claim 9-16), and the non-transitory storage medium (claims 17-20) are directed to an eligible categories of subject matter (i.e., machine, process, and article of manufacture respectively). Thus, Step 1 is satisfied.
With respect to Step 2, and in particular Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea of organizing commercial interaction, which falls into the “certain method of organizing human activities ” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. (See MPEP 2106.04(a)(2)). The limitations reciting the abstract idea are highlighted in italics and the limitation directed to additional elements highlighted in bold, as set forth in exemplary claim 1, are: An information processing device comprising: a control unit configured to execute: providing, to a user device, information on an event in which one or more mobile stores are installed; acquiring, based on a user response to the information on the event, information about demand for the event; and determining one or more mobile objects constituting the one or more mobile stores such that a size of each of the one or more mobile stores is adjusted based on the acquired information about the demand for the event. Claim 9 and 17 recite substantially recite the same limitation as claim 1 and therefore subject to the same rationale. It is further noted by the examiner that the “one or more mobile stores” limitation is recited in a manner that amounts to descriptive label and therefore part of the abstract idea.
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to an information processing device,  providing, to a user device, information (Extra-Solution activity), acquiring information(Extra-Solution activity), a non-transitory storage medium recording a program that is executable by at least one computer and configured to cause the at least one computer to execute a set of functions. However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements (Applicant’s Specification para. [0040] describes high level general purpose computer) to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying “apply it” using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount to particular application. 
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitations are directed to: an information processing device,  providing, to a user device, information (Extra-Solution activity), acquiring information(Extra-Solution activity), a non-transitory storage medium recording a program that is executable by at least one computer and configured to cause the at least one computer to execute a set of functions.  These elements have been considered, but merely serve to tie the invention to a particular operating environment (i.e., computer-based implementation), though at a very high level of generality and without imposing meaningful limitation on the scope of the claim.  In addition, Applicant’s Specification (para. [0040]) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter.  Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo.  
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
The dependent claims have been fully considered as well (i.e., the dependent claims recite AI model,  a machine learning explanation technique, controller, however these elements have been fully considered, however they are directed to the use of generic computing elements (Applicant’s Specification fig. 4 describes high level general purpose computer) to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying “apply it” using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount to particular application.  These elements have been considered, but merely serve to tie the invention to a particular operating environment (i.e., computer-based implementation), though at a very high level of generality and without imposing meaningful limitation on the scope of the claim.  In addition, Applicant’s Specification (fig. 4) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter.  Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo), however, similar to the finding for claims above, these claims are similarly directed to the abstract idea of concepts of mental process and certain methods of organizing human activity, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims.  The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-5, 9-13, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneshiro Tetsuya (JP 2002073941 A1, hereinafter “Tetsuya”) in view of Richard Falcone (US 2015/0088779 A1, hereinafter “Falcone”). 
Claim 1/9/17:
Tetsuya teaches: 
acquiring, based on a user response to the information on the event, information about demand for the event[0025 the data on the passengers and passengers at the A, B stations 2, 3 and C street 4 corresponding to the sales day can be obtained]; and determining one or more mobile objects constituting the one or more mobile stores such that a size of each of the one or more mobile stores is adjusted based on the acquired information about the demand for the event[0026 Based on this, the manager can determine the selling place, the selling time zone, the selling product, and the like on the selling date. Further, 0027 the purchase amount of the product is predicted and calculated by multiplying the number of passengers, the number of passengers and the number of passengers on the sales day, which is predicted and calculated as described above, by a coefficient value. As a result, by accumulating the sales data, the coefficient value is corrected based on the sales data. By accumulating a certain amount of sales data, Can be predicted and determined as the purchase amount (sales amount) from the data of the number of passengers or the number of passengers on the sales day].
While Tetsuya teaches accumulating a certain amount of sales data to be predicted and determined as the purchase amount (sales amount) from the data of the number of passengers or the number of passengers on the sales day as described above, it does not explicitly teach the following, however Falcone teaches:
An information processing device comprising: a control unit configured to execute: providing, to a user device, information on an event in which one or more mobile stores are installed [fig. 1 illustrates a processing device comprising a control unit, while para. 0063 the intelligent processor-based platform may have data on other nearby companies (i.e., scheduled or potential luncheon service locations) and may notify employees in those nearby companies that the MOU will be at that location early to serve customers. ]; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Falcone with Tetsuya, because the reference are analogous and compatible since they are directed to the same field of endeavor of mobile store management, to providing, to a user device, information on an event in which one or more mobile stores are installed. Doing so will help improve the end-to-end customer experience and enable more efficient management of a mobile store's supply-demand [007].

Claim 2/10/18
Tetsuya teaches: 
The information processing device according to claim 1, wherein determining the one or more mobile objects includes determining a kind of each of the one or more mobile stores and the size of each of the mobile stores corresponding to the kind [para. [0027] By accumulating a certain amount of sales data, Can be predicted and determined as the purchase amount (sales amount) from the data of the number of passengers or the number of passengers on the sales day. para. [0029-0030], in an example of the mobile sales route shown in FIG. 1, the mobile sales vehicle 1 first purchases a product to be sold, for example, a sandwich, a lunch box, a drink, etc. at a point D 6. At A Station 2 where the number of passengers who go to work or go to school is large, the purchased sandwiches and bento are sold. for example, ice cream or hot dog, is purchased at the point E, and during the daytime, ice cream and hot dogs are sold on C Street 4, which is full of students and young people].  

Claim 3/11/19
Tetsuya teaches: 
The information processing device according to claim 2, wherein determining the size includes determining the number of mobile objects constituting each of the mobile stores and a size of each of the mobile objects [para. [0027] By accumulating a certain amount of sales data, Can be predicted and determined as the purchase amount (sales amount) from the data of the number of passengers or the number of passengers on the sales day. para. [0029-0030], in an example of the mobile sales route shown in FIG. 1, the mobile sales vehicle 1 first purchases a product to be sold, for example, a sandwich, a lunch box, a drink, etc. at a point D 6. At A Station 2 where the number of passengers who go to work or go to school is large, the purchased sandwiches and bento are sold, while ice cream or hot dog, is purchased at the point E, and during the daytime, ice cream and hot dogs are sold on C Street 4, which is full of students and young people].  

Claim 4/12/20
Tetsuya teaches: 
The information processing device according to claim 1, wherein: the acquired information about the demand for the event includes information about demand for each of the one or more mobile stores, and the control unit is configured to determine the one or more mobile objects such that the size of the mobile store becomes larger as the demand for the mobile store indicated by the acquired information about the demand for each of the one or more mobile stores is higher [0025 the data on the passengers and passengers at the A, B stations 2, 3 and C street 4 corresponding to the sales day can be obtained. Further, 0027 the purchase amount of the product is predicted and calculated by multiplying the number of passengers, the number of passengers and the number of passengers on the sales day, which is predicted and calculated as described above, by a coefficient value. As a result, by accumulating the sales data, the coefficient value is corrected based on the sales data. By accumulating a certain amount of sales data, Can be predicted and determined as the purchase amount (sales amount) from the data of the number of passengers or the number of passengers on the sales day. para. [0029-0030], in an example of the mobile sales route shown in FIG. 1, the mobile sales vehicle 1 first purchases a product to be sold, for example, a sandwich, a lunch box, a drink, etc. at a point D 6. At A Station 2 where the number of passengers who go to work or go to school is large, the purchased sandwiches and bento are sold. for example, ice cream or hot dog, is purchased at the point E, and during the daytime, ice cream and hot tocks are sold on C Street 4, which is full of students and young people].  

Claim 5/13
Tetsuya teaches: 
The information processing device according to claim 4, wherein the control unit isTSN201810140US00 TFN180591-US configured to increase the number of the mobile objects constituting the mobile store as the demand for the mobile store indicated by the acquired information about the demand for each of the one or more mobile stores increases[para. [0027] By accumulating a certain amount of sales data, Can be predicted and determined as the purchase amount (sales amount) from the data of the number of passengers or the number of passengers on the sales day. para. [0029-0030], in an example of the mobile sales route shown in FIG. 1, the mobile sales vehicle 1 first purchases a product to be sold, for example, a sandwich, a lunch box, a drink, etc. at a point D 6. At A Station 2 where the number of passengers who go to work or go to school is large, the purchased sandwiches and bento are sold. for example, ice cream or hot dog, is purchased at the point E, and during the daytime, ice cream and hot tocks are sold on C Street 4, which is full of students and young people].  

Claim 6-8 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneshiro Tetsuya (JP 2002073941 A1, hereinafter “Tetsuya”) in view of Richard Falcone (US 2015/0088779 A1, hereinafter “Falcone”), as applied in claims 1 and 17, in view of Jeremy Philips (US Patent 8,157,396 B1, hereinafter “Philips”).
Claim 6/14
While Tetsuya teaches accumulating a certain amount of sales data to be predicted and determined as the purchase amount (sales amount) from the data of the number of passengers or the number of passengers on the sales day as described above, it does not explicitly teach the following, however Philips teaches:
The information processing device according to claim 1, wherein the control unit is configured to execute acquiring the user response to the information on the event based on at least one of a total number of accesses to the information on the event, the number of accesses to information on each of the mobile stores included in the information on the event, and user evaluation of the information on each of the mobile stores included in the information on the event [col. 3 lines 60-67 and col. 4 lines 1-6  the marketplace platform obtains information associated with a service. In such cases, the information associated with the service may be used to indicate a demand. For example, as shown in FIG. 1A, a consumer data structure may include M consumer profiles (M≥1) corresponding to M consumers of a particular service provider organization. Such consumer profiles may include consumer data for a particular region (e.g., a town or city, a county, a state, and/or the like) or service location of a service provider organization. As shown in FIG. 1A, the consumer data may identify a number of times that the M consumers received a particular service, when the service was received, what service was received, and/or detailed information about the provided service].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Philips with Tetsuya, because the reference are analogous and compatible since they are directed to the same field of endeavor of mobile store management, to include the following when predicting demand the user response to the information on the event based on at least one of a total number of accesses to the information on the event, the number of accesses to information on each of the mobile stores included in the information on the event, and user evaluation of the information on each of the mobile stores included in the information on the event. Doing so will help efficiently adjust service provider resources to meet a demand for a service, as such, service provider organizations may avoid turning away consumers (e.g., and losing profits, losing good will, losing an ability to meet a consumer's needs (which can be critical)) [cols 3 lines -38-54].
Claim 7/15
While Tetsuya teaches accumulating a certain amount of sales data to be predicted and determined as the purchase amount (sales amount) from the data of the number of passengers or the number of passengers on the sales day as described above, it does not explicitly teach the following, however Philips teaches:
The information processing device according to claim 1, wherein each of the mobile objects is configured to be autonomously travelable [col. 6 lines 6-15service provider device 210 may include a device capable of providing a service. For example, service provider device 210 may include an autonomous (or semi-autonomous) vehicle (e.g., an autonomous car, an autonomous truck, an autonomous semi-tractor or autonomous semi-tractor trailer combination, and/or the like), a unmanned aerial vehicle (UAV) (e.g., a drone), a portable kiosk (e.g., a kiosk that may be included within or attached to an autonomous vehicle)].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Philips with Tetsuya, because the reference are analogous and compatible since they are directed to the same field of endeavor of mobile store management, to provide autonomously travelable mobile store. Doing so will help efficiently adjust service provider resources to meet a demand for a service, as such, service provider organizations may avoid turning away consumers (e.g., and losing profits, losing good will, losing an ability to meet a consumer's needs (which can be critical)) [cols 3 lines -38-54].

Claim 8/16
While Tetsuya teaches accumulating a certain amount of sales data to be predicted and determined as the purchase amount (sales amount) from the data of the number of passengers or the number of passengers on the sales day as described above, it does not explicitly teach the following, however Philips teaches:
The information processing device according to claim 1, wherein the control unit is configured to transmit a command to travel to a venue of the event to each of the determined mobile objects [col. 15 lines 1-5 a notification may cause an autonomous vehicle to go to a location (e.g., to pick one or more service providers or service provider equipment, to facilitate providing the service, and/or the like), cause a UAV to go to a location, and/or the like. Accordingly, marketplace platform 225 may perform an action that includes automatically controlling one or more machines of the one or more additional service providers (e.g., service provider equipment) to relocate to a particular location of the region to facilitate providing the service during the time period.].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Philips with Tetsuya, because the reference are analogous and compatible since they are directed to the same field of endeavor of mobile store management, to include the mechanism of transmitting a command to travel to a venue of the event to each of the determined mobile objects. Doing so will help efficiently adjust service provider resources to meet a demand for a service, as such, service provider organizations may avoid turning away consumers (e.g., and losing profits, losing good will, losing an ability to meet a consumer's needs (which can be critical)) [cols 3 lines -38-54].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20200327460 A1
INFORMATION PROCESSING APPARATUS, INFORMATION PROCESSING METHOD AND PROGRAM
SUZUKi; Koichi et al.
US 20160321740 A1
SYSTEMS AND METHODS FOR VEHICLE REFUELING
Hill; Newell H.
US 8630897 B1
Transportation-aware physical advertising conversions
Prada Gomez; Luis Ricardo et al.
US 20130197949 A1
MOBILE FOOD MANAGEMENT SYSTEM
Dermer; Jeffrey D. et al.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to REHAM K ABOUZAHRA whose telephone number is (571)272-0419. The examiner can normally be reached M-F 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/REHAM K ABOUZAHRA/Examiner, Art Unit 3683

/TIMOTHY PADOT/Primary Examiner, Art Unit 3683